                Case 2:19-cr-00229-WBS Document 44 Filed 06/17/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-00229 WBS
12                                 Plaintiff,                STIPULATION REGARDING EXCLUDABLE
                                                             TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                              FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                               DATE: June 21, 2021
                                                             TIME: 9:00 a.m.
15                                Defendant.                 COURT: Hon. William B. Shubb
16

17                                                 STIPULATION

18               Plaintiff United States of America, by and through its counsel of record, and defendant, by

19     and through defendant’s counsel of record, hereby stipulate as follows:

20         1.       By previous order, this matter was set for status on June 21, 2021.

21         2.       By this stipulation, defendant now moves to continue the status conference until July 26,

22   2021 at 9:00 a.m., and to exclude time between June 21, 2021, and July 26, 2021, under Local Code

23   T4.

24         3.       The parties agree and stipulate, and request that the Court find the following:

25                  a)      The government has represented that the discovery associated with this case

26         includes over 600 pages of Bates labeled documents consisting of among other things

27         investigative reports, FEMA records, documents obtained from third parties, and audio

28         recordings of statements made by the defendant. All of this discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00229-WBS Document 44 Filed 06/17/21 Page 2 of 3


 1        directly to counsel and/or made available for inspection and copying. Some of this discovery is

 2        subject to a protective order, and therefore, can only be reviewed by defendant in the presence of

 3        a member of the defense team.

 4               b)      Counsel for defendant requires additional time to consult and review discovery

 5        with the defendant, who requires in-person consultations, to discuss potential resolutions with his

 6        client, and to otherwise prepare for trial if this matter does not resolve. In addition, defense

 7        counsel is scheduled for jury duty in Sacramento County Superior Court on June 21, 2021.

 8               c)      Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him the reasonable time necessary for effective preparation, taking into

10        account the exercise of due diligence.

11               d)      The government does not object to the continuance.

12               e)      Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of June 21, 2021 to July 26, 2021,

17        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18        because it results from a continuance granted by the Court at defendant’s request on the basis of

19        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20        of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00229-WBS Document 44 Filed 06/17/21 Page 3 of 3


 1 ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: June 16, 2021                                      PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ SHELLEY D. WEGER
10                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
11

12

13 Dated: June 16, 2021                                        /s/ TIMOTHY ZINDEL (by Shelley
                                                               Weger as authorized on June 16,
                                                               2021)
14
                                                               TIMOTHY ZINDEL
15                                                             Counsel for Defendant
                                                               DEBORAH FRANCES LAUGHLIN
16

17

18
                                             FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to
20
     the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court
21
     issued in connection with the pandemic allow for continuances and the exclusion of time under the
22
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,
23
     612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit
24
     suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,
25
     2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th
26
     Cir. Judicial Council 2020).
27
            Dated: June 17, 2021
28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
